Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The claims are amended to be drawn to a mixture of proteins, each of which comprises replacement with a different amino acid residue of at least one non-surface amino acid residue in the starting protein.  The prior art does not teach or suggest using  such mixture of proteins to generate immune response in an animal wherein each of the proteins satisfies the [unlikely] condition that its conformational dynamics is altered as compared to the starting protein while its conformation remains similar to the conformation of the starting protein. 
Further, with regard to rejections under 35 USC § 101 and 35 U.S.C. 112(b), applicant’s arguments have been considered and are deemed persuasive. 

Claims 1-9,11,14,15,17-19,23,32,33 are pending.  Claim 23 is rejoined. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb